Order entered January 22, 2020




                                                 In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                          No. 05-19-01115-CV

               MIDWEST COMPRESSOR SYSTEMS LLC D/B/A LRS, Appellant

                                                    V.

                               HIGHLAND IMPERIAL, INC, Appellee

                           On Appeal from the County Court at Law No. 2
                                       Collin County, Texas
                               Trial Court Cause No. 002-02584-2017

                                                ORDER
           As directed to do so, appellant has filed written verification it has paid the court reporter

her fee for preparing the reporter's record. Accordingly, we ORDER Kristen Kopp, Official

Court Reporter for County Court at Law No. 2, to file the reporter's record no later than February

3, 2020.

           We DIRECT the Clerk of the Court to send a copy of this order to Ms. Kopp and the

parties.




                                                          /s/    ROBERT D. BURNS, III
                                                                 CHIEF JUSTICE